Citation Nr: 0111148	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-11 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to January 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Subsequently, the Houston, Texas, RO 
obtained jurisdiction of the claims file.

In accordance with the recent case of Fenderson v. West, 12 
Vet. App. 119 (1999), the issue in this case has been 
rephrased to reflect that the veteran is appealing the 
initial evaluation assigned for his left eye disorder.

At his March 2001 hearing, the veteran reported having 
headaches, which he seemed to associate with his service-
connected eye problem.  Hearing transcript (T.) 5.  The 
matter of service connection for headaches, which is not 
inextricably intertwined with the issue on appeal, is 
referred to the RO for any appropriate action.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran's service-connected left eye disability is 
currently manifested by a small corneal scar in the inferior 
nasal mid periphery of the left eye, and corrected visual 
acuity of 20/30-2 in the left eye.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a left eye injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.322, 3.383, 4.1-4.14, 4.22, 4.78, 4.84a, Diagnostic 
Codes 6011 and 6079 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note complaints of left eye pain in 
May 1994.  The veteran explained that his left eye began 
bothering him the previous morning, and indicated that it 
became swollen over the next 24 hours.  A physical 
examination revealed pain on palpation of the left eyelid.  
No pus was present.  The preliminary diagnosis was possible 
allergic conjunctivitis.  The veteran was referred to a 
physician's assistant for further treatment.  An examination 
revealed edema and erythema of the left upper eyelid.  The 
veteran's pupils were equal, round, and regular, and reacted 
to light and accommodation.  No purulent discharge was noted.  
A fundoscopic examination was unremarkable.  The final 
assessment was sty of the left upper eyelid.

A February 1998 emergency room report shows treatment for a 
left eye injury.  The record indicates that the veteran was 
working under a vehicle when a foreign body fell into his 
eye.  A physical examination revealed a metal foreign body 
with a rust ring in the left eye.  The iris, lens, and 
anterior chamber of the eye were noted to be normal.  The 
diagnostic impression was foreign body metal piece with small 
rust ring in the left eye.

An October 1999 optometry clinic report notes that the 
veteran needed an eye examination for his driver's license.  
Uncorrected vision was 20/20 in the right eye, and 20/200-1 
in the left eye.  A slit lamp examination revealed a corneal 
scar in the left eye.  The diagnostic impression was mixed 
astigmatism of the left eye with amblyopia.

The veteran filed a claim of entitlement to service 
connection for residuals of a left eye injury in November 
1999.

During a December 1999 VA eye examination, the veteran 
complained of "weakness" in his left eye, and a possible 
scar in the left eye from the removal of a foreign body one 
year earlier.  An ocular examination showed visual acuity 
without correction of 20/20 in the right eye, and 20/200 in 
the left eye.  The best corrected visual acuity of the left 
eye was 20/25+2.  A slit lamp examination revealed a corneal 
scar in the inferior nasal aspect of the left eye.  The 
examiner explained that the scar was not within the central 
visual axis.  The diagnostic impression was myopia with 
astigmatism of the left eye, possible mild amblyopia of the 
left eye, and a corneal scar of the left eye secondary to 
trauma, but not located within the central visual axis.

Based on this evidence, a January 2000 rating decision 
granted service connection for residuals of a left eye 
injury, and assigned a 10 percent disability evaluation, 
under Diagnostic Code 6099-6011.  The veteran filed a notice 
of disagreement (NOD) with this decision in March 2000, and 
submitted a substantive appeal (Form 9) in May 2000, 
perfecting his appeal.  In the Form 9, the veteran reported 
that he was legally blind in his left eye, and could not 
obtain a driver's license.

A June 2000 VA examination report notes that the veteran had 
a foreign body removed from his left eye in 1998, after it 
fell into his eye while he was working on a vehicle.  
Uncorrected distant vision was 20/15 in the right eye, and 
10/200 in the left eye.  Distant visual acuity was improved 
to 20/30-2 in the left eye.  A slit lamp examination revealed 
a small corneal scar in the inferior nasal mid periphery of 
the left eye, measuring approximately 0.5 millimeter (mm) in 
diameter.  The report notes that this scar was not in the 
visual axis.  The final assessment was amblyopia of the left 
eye secondary to anisometropia, and a corneal scar in the 
left eye.  The examiner explained that because the left 
corneal scar was not central, it did not affect the veteran's 
vision.

During a March 2001 travel Board hearing, the veteran 
testified that his doctors were unable to repair his left 
corneal scar.  T. 4.  He reported poor left eye vision, and 
explained that his left eye "produce[d] no vision at all" 
when he "force[d] [his] right eye too much."  T. at 4-5.  
In support of his claim, the veteran submitted a May 2000 eye 
examination report performed in conjunction with his 
application for a driver's license.  T. at 5.  He denied 
receiving any additional treatment for his service-connected 
left eye disorder.  T. at 5.

The May 2000 private medical report indicates that an 
"examiner" found uncorrected vision of 20/40 in the 
veteran's right eye, and 20/100 in his left eye.  Visual 
acuity was reportedly improved to 20/70 in the left eye with 
the veteran's "present glasses."  In addition, the record 
notes that an examination by a "vision specialist" revealed 
visual acuity without correction of 20/20 in the right eye, 
and 20/200 in the left eye.  The best corrected visual acuity 
of the left eye was noted to be 20/200.  The "report of 
vision specialist" concluded that vision in "both eyes" 
was 20/20 without glasses, and with best correction.

Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records, and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, it has 
obtained all identified records from VA and private medical 
care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence, and 
he has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran two VA examinations.  There 
is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  The veteran also 
presented testimony at a travel Board hearing in March 2001, 
and submitted a private medical report to the Board.  This 
record has been associated with the claims file, along with 
the veteran's statement waiving initial review by the RO.  
38 C.F.R. § 20.1304 (2000).

In light of all of these considerations, the Board finds that 
it is not prejudicial to the veteran to proceed to adjudicate 
the claim on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1 
(2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is currently in receipt of a 10 percent 
disability evaluation for residuals of a left eye injury 
under 38 C.F.R. § 4.84a, Diagnostic Code 6099-6011 (2000).  
Regulations provide that when a disability not specifically 
provided for in the Schedule is encountered, it will be 
evaluated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The veteran's left eye disability is rated as 
the residual of an unlisted injury requiring rating by 
analogy to that schedular provision pertaining to localized 
scars, atrophy, or irregularities of the retina that are 
centrally located with irregular, duplicated enlarged or 
diminished image.  See 38 C.F.R. § 4.27 (2000).

The analogized criteria provides that a 10 percent evaluation 
is warranted for unilateral or bilateral symptoms.  Under 
38 C.F.R. § 4.84a, Diagnostic Code 6011, a 10 percent 
disability evaluation is the maximum assignable rating, 
absent other diagnoses of visual impairment.

Following a detailed review of the claims folder, the Board 
concurs with the RO's finding that the medical evidence in 
this case does not demonstrate that the veteran's service-
connected left eye disability warrants an increased rating 
under the applicable diagnostic codes.  The Board notes that 
under the provisions of Diagnostic Code 6011, there must be 
at least one of the predicate eye abnormalities (i.e., 
centrally localized scars or atrophy, or irregularities of 
the retina) combined with an irregular, duplicated, enlarged 
or diminished image.  While the medical evidence in this case 
demonstrates a small corneal scar in the inferior nasal mid 
periphery of the left eye, it is not in the visual axis.  
Further, the corneal scar has not been shown to cause any of 
the necessary resulting eye impairments.  Consequently, an 
increased evaluation is not warranted under Diagnostic Code 
6011.

The Board notes that the veteran's service-connected left eye 
disorder has not been shown to have caused impairment of 
vision so as to warrant an increased rating under the 
applicable diagnostic codes.  The best distance vision 
obtainable after best correction by glasses will be the basis 
of rating.  38 C.F.R. § 4.75 (2000).  To calculate the 
appropriate disability rating for loss of central vision when 
impairment in only one eye is service-connected, the other, 
nonservice-connected, eye is assumed to have normal visual 
acuity, unless that nonservice-connected eye is blind.  See 
Villano v. Brown, 10 Vet. App. 248, 250 (1997).  Compensation 
is payable for the combination of service-connected and 
nonservice-connected eye disabilities only where there is 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a) 
(2000).

As service connection is not in effect for decreased vision 
in the right eye, vision in that eye is considered to be (and 
in fact is) 20/40 or better for rating purposes.  Visual 
acuity of the service-connected left eye is evaluated as 
noncompensable when corrected distant visual acuity is 20/40 
or better; it is rated 10 percent when it is 20/50, 20/70 or 
20/100.  38 C.F.R. §§ 4.83a, 4.84a, Diagnostic Code 6079.  
Corrected vision was 20/25+2 in the left eye on VA 
examination in December 1999, and 20/30-2 in the left eye 
during the most recent VA examination in June 2000.  Clearly, 
this level of visual acuity is not so severe as to warrant 
the assignment of more than a 10 percent evaluation under the 
Schedule.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079 
(2000).

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As indicated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  In 
this case, the Board finds that the May 2000 private medical 
report does not provide a basis to conclude that the 
veteran's left eye disorder warrants an increased evaluation.  
In particular, the record notes conflicting findings 
regarding the veteran's visual acuity, and is unreliable for 
rating purposes.  The report indicates that an "examiner" 
found visual acuity without correction of 20/100 in the left 
eye, which was improved to 20/70 with glasses.  However, the 
document also reports that an examination by a "vision 
specialist" showed corrected and uncorrected visual acuity 
of 20/200 in the left eye.  The "specialist" concluded that 
vision in "both eyes" was 20/20 without glasses, and with 
best correction.  Accordingly, the Board finds that this 
record is entitled to very little probative weight.

The June 2000 VA examination report is entitled to great 
probative weight, as it provides a much sounder basis upon 
which to render an opinion.  The VA examination report 
contains detailed and consistent ocular examination findings, 
and much more information and analysis than the May 2000 
statement.  Additionally, it is more current than the May 
2000 statement.  Consequently, the Board concludes that the 
most recent VA examination report is entitled to great 
probative weight.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In sum 
and for the aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the claim. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).   

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected disability 
during the appeal period.  Accordingly, the Board does not 
find evidence that the veteran's disability evaluation should 
be increased for any separate period based on the facts found 
during the appeal period.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left eye injury is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

